In our opinion the Baltimore and Ohio Railroad Company is subject in many respects to the jurisdiction of the Public Service Commission of Maryland as to matters done, or to be done within this State.
2d. It is proper to require the Baltimore and Ohio Railroad Company to file an application or report with the Public Service Commission, stating with reasonable fullness such facts as may be requisite to enable the Commission and those legitimately interested therein to ascertain whether any proposed issue or issues of bonds or certificates of indebtedness is or are in factbona fide and for value. But beyond that it is not subject to the jurisdiction of said Commission as to the financing of the system known as the Baltimore and Ohio Railroad Company, extending through a number of States, either in respect to determining the aggregate amount of its capital stock, bonded indebtedness, the prices at which its bonds or certificates of indebtedness shall be sold, or where or how the moneys realized from the sale thereof shall be expended.
In accordance with the foregoing conclusions these cases will be remanded to the Circuit Court No. 2 of Baltimore City without either affirming or reversing the decrees appealed from, in order that the decrees entered by the said Court on the 25th day of February, 1913, and the seventh day of March, 1913, may be modified according to the terms set forth in paragraph numbered "2d;" of this per curiam *Page 182 
opinion. The reasons for the conclusions herein contained will be set forth in an opinion hereafter to be filed.
Costs in this Court to be paid by the Filed, May 9th, 1913.  Baltimore and Ohio Railroad Company; costs below to be paid as directed by said Court.